Citation Nr: 0018904	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-00 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
right eye injury, based on the disagreement with the initial 
award. 

2.  Entitlement to service connection for residuals of a left 
eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1956.

This appeal arises from a December 1997 rating decision by 
the Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection and a 
noncompensable evaluation for residuals of a right eye injury 
and denied service connection for a left eye injury.  The 
June 2000 Informal Hearing Presentation raised the issue of 
an increased rating for the right hearing loss; this issue is 
not in appellate status and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected residuals of a right eye injury are 
manifested by 20/30 +2 distant vision and 20/30 -3 near 
vision. 

3.  The claim for service connection for residuals of a left 
eye injury is not plausible.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
residuals of a right eye injury have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.84a, Codes 6027-
6079 (1999) 

2.  The veteran has not submitted a well-grounded claim for 
service connection for residuals of a left eye injury.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records include the February 
1953 entrance examination report, which is negative for 
evidence of an eye disability.  The veteran's vision was 
20/20 bilaterally, his accommodation was normal and no 
defects were noted.  The veteran was struck in the right eye 
when a cherry bomb went off during maneuvers in March 1954.  
An April 1954 Chronological Record of Medical Care states 
that on admission, a superficial laceration and abrasions of 
the right eye were noted as well as a small opacity over the 
pupil.  Further examination revealed vision of 10/200.  The 
entire cornea was hazy but most marked in the temporal area.  
There was also a sub-conjunctival hemorrhage and blood in the 
anterior chamber.  By the time of his release to duty his eye 
was completely clear except for fine pigment deposits on the 
anterior surface of the lens and on the posterior corneal 
surface.  His right vision was 20/20 with pinhole and his 
anterior chamber was clear.  The February 1956 separation 
examination report states that his vision was 20/20 
bilaterally with normal accommodation and field of vision.  
He was found to be qualified for retention in the reserves.  

In a June 1997 letter the veteran stated that his right eye 
had been injured in service.  He stated that both of his eyes 
were bandaged while he was hospitalized.  He added that a 
doctor told him that he would some day have a cataract on the 
right eye and that his left eye would be impacted by his 
right eye.

A June 1997 letter from J. Blanco, O.D., states that he first 
examined the veteran in September 1984 and noted a right 
corneal scar near the visual axis.  In February 1993 he found 
that a cataract was forming in the right lens.  Vision 
improved with glasses, so surgery was declined.  Examinations 
in September 1993, February 1995 and April 1997 revealed some 
increase in the size and density of the cataract.  Dr. Blanco 
added that surgery would probably be needed and that it was 
his opinion that the cataract was most likely a result of the 
in-service injury.

During a September 1997 VA visual examination the veteran 
complained of chronically blurred right eye vision and that 
his eyes became tired at the end of the day.  On examination 
his corrected right visual acuity was 20/30 -2 with pinhole 
improvement to 20/30 +2 distant, 20/30 -3 near.  On the left 
his corrected visual acuity was 20/25 -2 with pinhole 
improvement to 20/20 distant and near.  

A December 1997 rating decision granted service connection 
for residuals of a right eye injury and awarded a 
noncompensable evaluation effective June 24, 1997, the date 
of receipt of the veteran's claim.  The same decision denied 
service connection for a left eye injury as not well grounded 
because no left eye disability was shown. 

Analysis

Increased Rating

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable. Id. 
at 126.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings. Id. 
at 126.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Visual acuity is rated according to best distant vision 
obtainable after best correction with glasses.  38 C.F.R. § 
4.75.  Disability ratings based on visual acuity are 
determined according to the visual acuity of each eye.  38 
C.F.R. § 4.84a, Table V.

The veteran's right eye disability is rated under diagnostic 
codes 6027-6079.  Preoperative traumatic cataracts are rated 
on impairment of vision.  Postoperative cataracts are to be 
rated on impairment of vision and aphakia.  

Since there is no medical evidence showing aphakia the basis 
for establishing a disability rating is visual acuity.  

The Rating Schedule provides that where vision in one eye is 
20/40 (6/12) and 20/40 in the other eye (6/12), a 
noncompensable evaluation is warranted.  Where vision in one 
eye is 20/50 and vision in the other eye is 20/40 or 20/50, a 
10 percent evaluation is warranted.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079 (1999).

At the September 1997 VA visual examination the veteran's 
corrected visual acuity was 20/30 +2 right distant and 20/30 
-3 near.  His left visual acuity was 20/20 distant and near.  
Applying the schedular provisions, a noncompensable 
evaluation is warranted under Diagnostic Code 6079.  There is 
no medical evidence of 20/50 vision necessary for a 
compensable evaluation under Diagnostic Code 6079.

The December 1997 rating decision and the September 1998 
statement of the case indicate that the RO considered all of 
the available evidence regarding the veteran's eye 
disability, including the chronological history provided by 
Dr. Blanco.  Therefore the RO has, in effect, performed a 
"staged rating " analysis and the veteran will not be 
prejudiced by the Board proceeding to adjudicate his claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Even though Dr. Blanco indicated that the veteran's right 
visual acuity had been declining, when examined by the VA in 
September 1997, his right vision was still 20/30 both distant 
and near.  Therefore there is no need for consideration of 
staged ratings in the current case as the veteran's residuals 
of a right eye injury have been at a noncompensable level 
from the date of his original claim.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim and, therefore, an increased evaluation for 
residuals of a right eye injury is not warranted.

Additionally, it does not appear from the record that the RO 
has considered the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999) for the issue on 
appeal.  The Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that 
the rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96 (August 16, 1996).  In this case, there is 
no evidence of exceptional or unusual circumstances for the 
Board to consider.  As demonstrated above, there is no 
competent evidence of record demonstrating that the veteran 
has been frequently hospitalized or has experienced marked 
interference with employment because of the service-connected 
residuals of a right eye injury.  Therefore, the Board finds 
that the record does not contain evidence of "exceptional or 
unusual" circumstances that would preclude the use of the 
regular rating schedule.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

The threshold question that the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one that is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. § 
5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This requirement has been reaffirmed by the United States 
Court of Appeals for the Federal Circuit, in its decision in 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") which made clear that it would be error for the Board 
to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The United 
States Supreme Court declined to review that case.  Epps v. 
West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three-prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well- 
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that both eyes were 
bandaged during his hospitalization and that his left eye 
would be impacted, this assertion does not make the claim 
well grounded if there is no competent medical evidence of 
record of a nexus between any disability in service and his 
alleged current disability.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) 
(lay evidence of continuity of symptomatology does not 
satisfy the requirement of competent medical evidence showing 
a nexus between the current condition and service).  
Regarding the veteran's statement that a military doctor told 
him that his left eye would be impacted by his right; a 
layman's account, filtered as it was through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet.App. 69, 
(1995).

As such, the Board will review the record to assess whether 
all three of the criteria of Caluza are met and the veteran's 
assertions are supported by the evidence of record.

Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claim; in fact, the 
medical evidence reflects a normal left eye examination.  The 
evidence now of record therefore fails to show that the 
veteran currently has any residuals of a left eye injury.  
Thus, the claim may not be considered well grounded.  38 
U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. § 3.303.  Since the 
claim is not well grounded, it must be denied.  See Edenfield 
v. Brown, 8 Vet. App. 384, 390 (1995).

The Board has considered the three cases cited in the March 
2000 VA Form VA Form 646; Ef v. Derwinski, 1 Vet. App. 324, 
326 (1991), Shockley v. West, 11 Vet. App. 208, 214 (1998) 
and Collier v. Derwinski, 2 Vet. App. 247, 251 (1992).  The 
cases cited are not applicable to the current case.  Ef 
concerned a question of the duty to assist after a well-
grounded claim had been submitted.  Shockley concerned an 
invalid clear and unmistakable error claim and a new and 
material evidence issue.  Collier upheld a Board decision 
regarding an increased rating claim and remanded the case for 
consideration of an individual unemployability claim that had 
been repeatedly raised but not adjudicated.  In the present 
case the service connection claim is not well grounded, 
therefore no duty to assist exists; neither clear and 
unmistakable error nor new and material evidence are before 
the Board and all of the veteran's issues have been 
addressed.  Therefore none of the cited cases apply to the 
veteran's claims.


ORDER

Entitlement to an increased (compensable) evaluation for 
residuals of a right eye injury is denied. 

Service connection for residuals of a left eye injury is 
denied.



		
	Robert E. Sullivan 
	Member, Board of Veterans' Appeals


 



